Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release of Claims ( “Agreement”) is entered into
by and between Brickell Biotech, Inc. (the “Company”), and R. Michael Carruthers
(“Consultant”) (individually, a “Party”; together, the “Parties”) and will
become effective on November 30, 2020 (the “Effective Date”).
Recitals
A.    The Company and Consultant entered into a Consulting Agreement dated as of
December 18, 2017; Amendment No. 1 to Consulting Agreement dated as of March 1,
2019; and Amendment No. 2 to Consulting Agreement dated as of December 23, 2019
(as so amended, the “Consulting Agreement”).


B.    The Company and Consultant mutually desire to terminate the Consulting
Agreement and all rights, obligations and responsibilities thereunder, except as
specified herein.


Agreement
In consideration of the foregoing and the following mutual undertakings, and
subject to the terms and conditions of this Agreement, the Parties agree as
follows:
1.    Termination of Consulting Agreement. As of the Effective Date the
Consulting Agreement shall be terminated with the obligations set forth in its
Sections 5 through 8, 14, 16 and 17 (the “Surviving Provisions”) surviving such
termination. Consultant acknowledges and agrees that he remains obligated to
comply with the Surviving Provisions of the Consulting Agreement according to
their terms. The Parties acknowledge and agree that as of the Effective Date,
Consultant shall no longer possess or hold the title of, or exercise authority
as, the Company’s Chief Financial Officer and principal accounting officer, and
Consultant resigns and relinquishes any Company offices held. Consultant agrees
to make himself reasonably available if and as needed, on an ongoing basis, to
provide truthful information gained during the term of the Consulting Agreement
for the Company’s defense of actual or potential claims, with the Company
compensating Consultant for actual time required for such cooperation at an
hourly rate of $250.00 based on the approximate hourly rate in effect upon
termination of the Consulting Agreement.
2.    Separation Benefits. Subject to effectiveness of this Agreement, the
Company will amend the award agreement governing each of Consultant’s
outstanding Company stock option awards to permit exercise by the Consultant of
the portion of such option that is vested as of the Effective Date at any time
up to the earlier of (i) the third anniversary of the Effective Date or (ii) the
expiration date of such option, subject to Consultant’s ongoing compliance with
the terms of this Agreement. Consultant agrees he is relying on his own tax and
legal advisors in connection with his entry into this Agreement, exercise of any
Company stock options, and/or sale of option shares.
Page 1 of 4



--------------------------------------------------------------------------------



3.    Release. In consideration for, and as a condition to, his receipt of the
benefits provided herein:
(a)    To the fullest extent permitted by law, Consultant hereby irrevocably and
unconditionally releases, discharges and covenants not to sue the Company and
its Representatives (as defined below) from and with respect to all claims,
actions, costs and expenses, known or unknown, that Consultant has or may have
as of the Effective Date, except for (i) his rights under this Agreement, (ii)
his rights under the award agreements and plans governing his stock options,
(iii) his rights to indemnification under the Company’s Certificate of
Incorporation and By-Laws and to coverage under the Company’s D&O insurance
policies, and (iv) his rights as a stockholder (collectively, the “Preserved
Rights”).
(b)    This release shall be construed as broadly as lawfully possible and is
intended, to the fullest extent permitted by law, to include all claims
Consultant may have against the Company and any of its Representatives as of the
Effective Date other than the Preserved Rights. This release includes but is not
limited to claims arising (i) from Consultant’s service as an officer and
independent contractor to the Company and termination of such service, (ii)
under any federal, state or local law, (iii) under any contract or agreement
between Consultant and the Company, (iv) related to any employment relationship
Consultant may assert he had with the Company, notwithstanding Consultant’s
acknowledgment and agreement that all services provided by Consultant to Company
were as an independent contractor and not as an employee, (v) for expense
reimbursements, any benefits or compensation of any kind, and (vi) under any
legal or equitable theory, including but not limited to statutory,
administrative, contract, tort or common law.
(c)     “Representatives” of the Company to which the foregoing release extends
include all of its current and former officers, directors, employees, agents,
representatives, stockholders, benefit plans and programs, trusts, trustees,
administrators, fiduciaries, insurers, attorneys, accountants, assigns, and all
persons acting by, through, under, or in concert with any of the foregoing
entities or individuals.
(d)    Consultant represents and warrants that he has not commenced an action of
any kind in any forum against the Company or any of its Representatives.
(e)    The Company irrevocably and unconditionally releases, discharges and
covenants not to sue Consultant, his estate or his heirs from and with respect
to all claims, actions, costs and expenses, known or unknown, that the Company
has or may have against the Consultant as of the Effective Date; provided,
however, that this release does not extend to (i) the Company’s rights and
Consultant’s obligations under the Agreement, Surviving Provisions and/or (ii)
any claims that cannot by law be released through this Agreement.
(f)    This Agreement does not constitute an admission by either Party that he
or it has violated any law or regulation or committed any wrongful act, and each
Party specifically denies having done so. This Agreement may not be introduced
into evidence or relied upon in legal or other proceedings except proceedings
regarding breach of this Agreement’s terms or in defending legal claims.
Page 2 of 4



--------------------------------------------------------------------------------



4.    Miscellaneous.
(a)    This Agreement supersedes in their entirety all prior written or oral
negotiations, representations, or understandings relating to the matters
addressed in this Agreement unless otherwise preserved in the Agreement. This
Agreement and the Consulting Agreement contain the entire agreement between the
Parties relating to the matters addressed in this Agreement, and Consultant
agrees and acknowledges that he is not relying on any oral or written
representations, statements, promises, or other inducements made by or for the
Company or its Representatives except those expressly stated in the Agreement.
This Agreement can only be amended or modified by a writing signed by both
Parties.
(b)    A declaration by a court of competent jurisdiction that any portion of
this Agreement is illegal or unenforceable will not affect the legality,
enforceability, or validity of the remainder of this Agreement so long as the
economic or legal substance this Agreement contemplates is not affected in any
manner materially adverse to any Party.
(c)    This Agreement will be binding upon and inure to the benefit of the
Parties' heirs, personal representatives, successors and assigns.
(d)    This Agreement will be construed and enforced in accordance with Colorado
law without regard to conflict of laws principles.
(e)    This Agreement may be executed in counterparts or using facsimile or
electronic signatures, each of which will have the same force and effect as
original signatures.
(f)    Neither Party shall be deemed to be the drafter of this Agreement, which
will be interpreted and construed without presumption or inference based upon or
against the Party responsible for its drafting, or any part therof.
(g)    Consultant acknowledges that he has had a reasonable opportunity to read
and discuss all aspects of this Agreement with legal and tax counsel, fully
understands all provisions of it, and is entering into this Agreement
voluntarily and under no duress or coercion.
(h)    The Recitals are an integral part of this Agreement and specifically
incorporated by reference.


The rest of this page is intentionally left blank.
Page 3 of 4



--------------------------------------------------------------------------------



To evidence their mutual agreement to the foregoing, the Parties have executed
this Agreement on the dates stated below.


Brickell Biotech, Inc.
/s/ R. Michael CarruthersBy:/s/ Andrew SklawerR. Michael CarruthersName:Andrew
SklawerDate:November 23, 2020Title:COODate:November 23, 2020



Page 4 of 4

